[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Oscar Miller was convicted of assault and battery, and appeals. Affirmed.
The charge referred to is as follows:
The court charges you, gentlemen of the jury, if there is a reasonable doubt of the defendant's innocence, then should find this defendant not guilty, after conceding all the evidence.
(1) The defendant's refused charge, set out in the record, that it is insisted shows error requiring a reversal of the case, was properly refused. It does not assert a correct proposition of law, uses patently inapt words, and is confusing and unintelligible. Charges which use words improperly for other words and are thereby rendered unintelligible are properly refused. — Gaston v. State, 161 Ala. 37, 49 So. 876.
(2) The record does not contain a bill of exceptions or the oral charge of the court, and if the charge was not rendered unintelligible by the use of improper terms, the court would not have the necessary data before it upon which to properly review the action of the lower court in passing on the charge. — Mitchell v. State, 14 Ala. App. 104, 71 So. 982.
We have examined the record and it shows no error requiring reversal.
Affirmed. *Page 5